PER CURIAM.
Jermaine Pate ("Movant") appeals from the motion court's judgment denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 following an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*624The judgment is affirmed pursuant to Rule 84.16(b).